In an action for an accounting and for specific performance of an agreement to convey certain stock to plaintiff, order denying defendants’ motion under rule 103 of the Rules of Civil Practice to strike out certain paragraphs of the second amended and supplemental complaint, and to dismiss the said complaint pursuant to subdivision 5 of rule 106 of the Rules of Civil Practice, for failure' to state facts sufficient to constitute a cause of action, affirmed, with $10 costs and disbursements. Defendants’ time to answer the second amended and supplemental complaint is extended until twenty days after the entry of *862the order hereon. No opinion. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.